CHRIS DANIEL
                                 H ..\RRIS COlINT\' DISTRICT CI.ERK




                                                                                     FILED IN
 December 15,2014                                                             14th COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               1/7/2015 3:37:36 PM
 HONORABLE KRISTIN GUINEY
                                                                              CHRISTOPHER A. PRINE
 I79TH DISTRICT COURT                                                                  Clerk
 HARRIS COUNTY


 Defendant's Name: GEORGE CASTILLO

 Cause No: 1393207

Court: I 79TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 12-11-14
Sentence 'Imposed Date: 12-11-14
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    RENEE REAGAN (DELIVERED VIA E-MAIL)



This is your notice to inform any and all, substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651   Houston, Texas 77210-4651
                ,., . -'                                              Cause No.        l?l732tJ7
               __ J.,
.,:....   ..                                                          THE STATE OF TEXAS

                                         ~~~.~~~~~(e-r6l~~k~·O~~~~~~~------------
                                           . . . .-- District Court I
                                       -~\~11                                County Criminal Court at Law No. _ __

                                                                        Harris County, Texas


                                                                         NOTICE OF ApPEAL

               TO THE HONORABLE JUDGE OF SAID COURT:

               On           i   .4, IilEt .t I 28M"
               NOTIc'E oF~pphL'Ofhis conviction ..
                                                                   (daie), the defendant in the above numbered and style_...r:-.o::-


               Tbe ~ned attorney (cbeck appropriate box):
                        o       MOVES to withdraw.                                                                                      (\       J('   fl    /"
                  .     ~VISES the court that he will CONTINUE to represent the defendant on appeal.                                    tI/~cY              y~
               Date
                            t=i       I-"7/W / , +-                                     ---JO=:6I-::;:::::;S;;l,~p6::f.p=se7f=J
                                                                                        Attorney (Signature)
                                                                                                                                =O~eisi:ii:.z:at?r~Jw~~~I7;L-_
                                                                                                                                                   /

                        '=ezYl.6-f          (!d~lI{)                                                         Q:. 51                                    J.
               Defendant (P~nted name)                                                        rney (printed name)
                                                                                                  11 SOU 7.,/) 0
                                                                                        State Bar Number
                                                                                           ZI ~ tf)a /'n S; «?rcb MIA'IR7;Y
                                                                                        Address                                                                ~t   %(
                                                                                              J   1? -       9- {tj     -te j'3c.
                                                                                        Telepbone Number
               Tbe defendant (cbeck all tbat apply):
                        ~ESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                                appellate counsel to represent him.
                        ~KS the Court to ORDER that a free record be provided to him.
                        o       AsKS the court to set BAIL.
                      Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
               Granting the requested relief.




               By Deputy District Clerk of Harris County, Texas _ _ _ _ _---:::;;~'------'-----------




               http://hcdco-intranetlCriminaUCriminal Courts/SOPs and Forms Library/Criminal FormsINotice of Appeal (2 pages-wout Affirmation).docPage I of2
                                                                                  1109/08
                     ·-ii



..
 :;;-   ". ~                                                              ORDER


                            On        tlE:C \ \ 1m4     the Court conducted a hearing and FINDS that defendant I appellant

                            [] IS NO indigent at this time.
                                 S indigent for the purpose of
                                     [] employing counsel
                                     [] paying for a clerk's and court reporter's record.
                                 ~Ying counselor paying for a clerk's and court reporter's record.                                .d1 ' .         6    _

        The Court ORDERS that                               ~                                                                   1s/6fM~
                [J          Counsel's motion to withdraw~ DENIED.
                [J          Defendant I appellant's motion (to ~igent) is DENIED.
         ~efendant's I appellant's motion i~and                                                           .
                              ~                                                      (attorney's name & bar card number)
                            . V'is APPOINTED to represent defendant I appellant on appeal.
                      .          ,,( The COURT REPORTER is ORDERED to prepare and file the reporter's record without charge to
                            ~fendant I appellant.                                                    . .
        BAIL IS:
                [J          SET at $ ______________

                [J          To CONTINUE as presently set.
               ~DENIED and is SET ~t NO BOND. (Felony Only)

        DATE SIGNED:                                   DEC 1 1 2014




        htlp:llhcdco-inuanetlCriminai/Criminal CourtslSOPs and Forms Libnuy/Criminal FormsINolice of Appeal (2 pages-woul Affirmalion).docPage 2 of2
                                                                          1109/08
                    \   ,
          "     .


                                                                                           Cause No.                                 --='-::;3"""".C;.....;;.o....:;1_O_.1-_ __
                             THE STATE OF TEXAS                                                                                                                                           1N THE 179TB DISTRICT COL'RT
                                                                                                                                                                                                                                                                        •...
                                            .'.,'   .                                                    ... ....                                 ,'     ..       ...::-.                                                                                                                                                . ..
                             v.                                                                                                                                                        . COT.RllY.CltNTH:kb·~O.uP.: .~._.
                                                                                                                     ~   •
                                                                                                                                        .." .....;.,. .       '                        .~4 r-'-';:,'               -    ....~.~.~~.     r.;.        -_. '.;.           :':-_"'::;~_"'-_"             I     ~."                   _.~ ...... ~~        _             "'_




               .            0            is a pea-bargain case, but the trial court has given permission to appeal, and' the d~t~~dant has the right of
          ~,        _:' ">'". '.; ..... )!pp~al. [or]                   ....    ~.~.                               < ••_ ..•         :,L" .•; •                                                                  ",    :.                                              "'''':'. .                                                         1.0... ·._ ..

                                                                                                                                                                                                                                                                 • • .. '. I .......'        ~.".~       ,..       .~.


                                              is a plea-bargain case, and the defendant has NO right of appeaL [or]                                                                                                                                                    '.~ .~' .. ~;... ~.       ::.. ~:. : '.

      ::~.:':.' :~;;·~~P.                     .~~.defen~ant has waived the right of appeal.

                                             -- _ . .cati~n
                                             .:¢.is.cerf    is made subsequ~ntto:,!U~Y9catj(;m
                                                         ....                   -_.:'      ,.  ofpiob~tion
                                                                                                  . . or ~djudication                                                   -..'
                                                                                                                                                                                                                                                               of~~il~
                                                                                                                                                                                                                                                                  .' ..
                                                                                                                                                                                                                                                                        ..:;;·:7t~~.~
                                                                                                                                                                                                                                                                             .. ..... ...
                                                                                                                                                                                                                                                                                      ... ..' ,,:                                 ,




                                                                                                                                                                                . JAN 0 9. 2014
                                                                                                                                               .......                                                                                          .0    . ! .~~.     :    ••.. :     :.; '.~           ...



                                                                                                                                          -
                                                                                                                                              . -.' ....:..
                                                                                                                                                 t ".'.                                                    .:.   .. - .                        ;: ....- ~:        .~:... :r-. .                          '~.~:."          .,.:



   . ~. ':'.' :: ~c··~\·hay~·~eceiy~d a~o . of this;.·cert.ificati"Oli~>Ihaye 'a;lsq, bee;:'i;forme(i-:~f" my rights .6~nc.~·i~g ari~ ~pp~anlthis
                    "'criminal case, iDClu'ding any right                                   to file'iiPro'-se
                                                                            petition foi'discretionary I:evjew pursuanft.c{Rule 68 'ofthe'Texas'
                    . Rules of Appellate Procedure. I have been·.admonished that my attorn~ must mail a copy of the. court of appeals'
                 . . judgment and opinion to my hist known address and that I have only' .30 days in which to· -file pro se petition of                                                                                                                                                 a
              "       discretionary' review in the court· of appeals. TEX. R. APP. P. 68.2.. I acknowledge that, if I wish to appeal this
     . ... ". .' case and if I ~ entitled to do so, it is my duty to inform. ~y appellate.. a~qqt:..~X, ~~ wr~tt~~_cE>mm1:ll1icatio~, of any .
:.... :y:', ... ; . ··ch~g~jn the address at .which I am currently living or any change in my cUrierit·pr:i~~!l,-u!f.:~t;:.):,YE~rrs~~:.that,

                    ,:,; lose  .                             :,' .0;:: . - . .. ",- . . -.
               '--~~"'Decause 9f app~nate ·de.~dtines~ if! fail tci: timely inform}ny appellate' a Q. .ey 0
                           the :        .
      "
                                                                                                                                           Cause No.                                           13 q3 201
                                      STATE OF TEXAS                                                                                                                                                                                                 IN THE 179th DISTRICT C01JRT--· .                        'J'~ ••   ,




                                     v.



                                      :'   ;.~     ,"".




                                                                                                                                                   .     ....        "         "       .      ,",   ,'-            "



                                      The Court, pursuantto~TEX. R. App;            APPEAL C6.\RD ·


Court                                                           Cause No.
    171                 d-q-/~                                  l33s;W1
                        The State of Texas

  ~uqc C4&bl~                                    I'J,-I t-/q
Date Notice      DEC , 1 2014
Of Appeal: _ _ _ _ _ _ _ _ _ _ __

Presentation:                                    Vol.,_ _ Pg.,_ _

JudgmeDt:                                        Vol._ _ Pg.,_ _


~~~=:;~;.n~
Court Reponer_ _ _ _ _ _ _ _ __
Court Reporter_ _ _ _ _ _ _ _ __

Attorney          -r-                                       \
on'IHit'          J.L S \~V\~                  CHlbJ 1
     ~4
Attorne\'          ~                                    _       ()
on App~al          ~ k ~lvtUI
            Appointed                /            Hired_ _ __

Orrense          As~ L\" - \$)~               \tJ:r -    ~A-M
Jury Trail:                         Yes,_ _ _ NO,__'
                                                   __/

Punishment
Assessed,_ _II.",;;O;....~+~~1"1:L_~vI_/I..",j,L.;;.S"1....;.Ii'O.....lf(~e1£..K...._

Companion Cases
(IfKnown),_ _ _ _ _ _ _ _ _ _ __

Amount of                        ~
AppeMBoBtl,_----:~~:...._.
                       _ _ _ _ _ __

Appellant
Confined:                           Yes           ~' - - -
Date Submitted        DEC J a.lDJ4.
To Appeal Section,_ _~-------

Deputy Clerk,_-+-_ _-+-_ _ _--=~"____'